DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-12, 19 and 20 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the refrigerator comprising: a push link that extends from the holder shaft and that is configured to, based on rotation force of the driving motor, rotate toward the outer funnel and push the guide protrusion to thereby rotate the outer funnel in the forward direction of instant independent claims 1 and 19.
The following references (US 20100082159 A1) to Kim et al., (US 20120025418 A1) to LEE et al., (US 20100132835 A1) to OH, (US 20090045213 A1) to Dirnberger et al., (US 6267272 B1) to Shin, (US 4102660 A) to Beckett et al., (US 20160327326 A1) to Mitchell et al., (US 20080053139 A1) to Park et al., (US 20150232315 A1) to Sanchez et al., (US 20080121667 A1) to Park et al., (US 20060131324 A1) to Noh et al., (US 20060065006 A1) to Park, (US 20080173027 A1) to KIM et al., and (WO 2009017285 A1) to JEONG et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1 and 19. Therefore, the independent claims and dependent claims thereof have been found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

05/25/2021